Citation Nr: 9931275	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  95-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder.

2.  Entitlement to service connection for left ear pain.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chest pains.

6.  Entitlement to service connection for a dry scalp, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for spitting up blood, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987, from August 1987 to August 1991, from February 1992 to 
June 1992, and from January 1996 to August 1996.  He also has 
served on reserve duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for a nervous condition, 
to include post-traumatic stress disorder, is not plausible.

3.  The claim for service connection for left ear pain is not 
plausible.

4.  The claim for service connection for headaches is not 
plausible.

5.  The claim for service connection for tinnitus is not 
plausible.

6.  The claim for service connection for chest pains is not 
plausible.

7.  The claim for service connection for a dry scalp, to 
include as due to an undiagnosed illness, is not plausible.

8.  The claim for service connection for spitting up blood, 
to include as due to an undiagnosed illness, is not 
plausible.

9.  The claim for service connection for fatigue, to include 
as due to an undiagnosed illness, is not plausible.



CONCLUSIONS OF LAW

1.  The claim for service connection for a nervous condition, 
to include post-traumatic stress disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for left ear pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for chest pains is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for a dry scalp, to 
include as due to an undiagnosed illness, is not well 
grounded.  38 C.F.R. § 3.317;  38 U.S.C.A. § 5107(a) (West 
1991);  VAOPGCPREC 4-99.
 
7.  The claim for service connection for spitting up blood, 
to include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. 
§ 3.317 (1999);  VAOPGCPREC 4-99.

8.  The claim for service connection for fatigue, to include 
as due to an undiagnosed illness, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.317 (1999);  
VAOPGCPREC 4-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law - Well Grounded Claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The RO has on multiple occasions attempted to obtain the 
service medical records for the veteran's period of service 
from 1984 to June 1987, but has been unsuccessful in its 
attempts.  The Board is satisfied that remanding this case 
for the purpose of additional attempts would be futile. 

Persian Gulf War Undiagnosed Illness Claims

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2001.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.317 (1999); see generally VBA'S ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI, para. 7.22.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 1991).

38 C.F.R. § 3.317 (1999) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within the presumptive period; and (ii) 	by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of  
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstances of the particular claim.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  VAOPGCPREC 4-99. 

In the present case, the veteran's DD-214s, which reflect the 
award of the Southwest Asia Service Medal with two bronze 
stars awarded during his period of service from August 1987 
to August 1991, corroborate the veteran's claim of service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  

In addition to the evidence discussed below, the Board has 
examined all other evidence of record and asserts that there 
is no competent evidence a nexus between a currently 
medically demonstrated disability and an inservice disease or 
injury, or of a nexus between an undiagnosed illness and a 
claimed current disability.  Epps;  VAOPGCPREC 4-99.

PTSD

The Court has articulated a number of considerations that 
must be addressed when adjudicating a claim for service 
connection for PTSD.  Eligibility for service connection for 
PTSD requires the presence of three elements: (1) a current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999)

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

During a November 1992 VA special psychiatric examination for 
PTSD, after review of the veteran's medical and occupational 
history, subjective complaints, and objective examination, 
the examiner's diagnosis was no mental disorder.

During his October 1994 RO hearing, the veteran testified 
that he served in the Persian Gulf from January 1991 to May 
1991.  He indicated that he disputed the VA contention (as he 
perceived it) that he served in the Gulf for only four 
months.  He also indicated that he disputed the VA contention 
(as he perceived it) that he did not see combat while in the 
Gulf.  He was upset that the VA had never attempted to verify 
the stressors that he described in a written statement.  He 
described an incident during the Gulf War in which a 
subordinate soldier held a weapon up and loaded in front of 
him.  He felt this soldier was going to shoot him.  He said 
he knew a lot of soldiers who were killed during the Gulf 
War.  He indicated that during his initial VA PTSD 
examination, he was not as forthcoming as he should have 
been.

In the present case, the Board need not determine if the 
veteran incurred a stressor, whether in a combat situation or 
not;  the claim for service connection for PTSD, or any other 
mental disorder, is not well grounded because there is no 
medical evidence of a current diagnosis of PTSD or any other 
mental illness of record.

Left Ear Pain and Tinnitus

A July 1989 inservice audiogram states that the veteran was 
routinely exposed to hazardous noise.  No disability was 
noted.

During a November 1992 VA general examination, no complaints 
regarding left ear pain were recorded.  Upon examination, 
tympanic membranes were normal  and the ear canals were 
clean.

During a December 1992 VA audiological examination, the 
veteran gave  a history of tank gunfire and diesel engine 
noise exposure during operation Desert Storm.  He denied any 
significant hearing loss, but did suggest pain in the left 
ear twice weekly.  He was diagnosed as having normal hearing 
bilaterally.  No complaint of tinnitus was noted.  The 
examiner suggested that the veteran consult a doctor to rule 
out TMJ pain if the pain persisted.

During his October 1994 RO hearing, the veteran testified he 
currently had ear pain, but that this had improved.  He noted 
three inservice occasions of treatment for ear pain.  He said 
the pain began in 1992 and continued until the present time.  
He said currently he may have slight ear pain.

Also during his October 1994 RO hearing, the veteran 
testified that he still had tinnitus, but not as much as he 
had in the past.   He said that during exposure to artillery 
and gun fire in the military he wore hearing protection 
sometimes, but not all the time.  He said he complained of 
ringing in his ears during his VA examination.  He could not 
recall when the ringing in his ears first began.

The veteran was notified in August 1996 that he was being 
scheduled for a VA audiology examination.  He informed the RO 
of a conflict in scheduling, so the appointment was changes 
to September 28, 1996.  The veteran did not report for the 
scheduled examination.

The claim for service connection for left ear pain is not 
well grounded because there is no diagnosis of a current ear 
disability.  To the extent the left ear pain may possibly be 
attributed to TMJ (temporomandibular joint syndrome), there 
is no evidence of a medical nexus between TMJ and the 
veteran's period of active service.  Epps.

Similarly, there is no current diagnosis of tinnitus.  
Accordingly, the claim for service connection for tinnitus 
must be denied as not well grounded.  Epps.


Headaches

Service medical records reflect complaints of headaches in 
April 1989, August 1989, January 1990, and July 1990.  In 
March 1992 the veteran reported that he had been experiencing 
chronic and recurring headaches for years.  

A December 1991 report of medical history shows that the 
veteran denied having frequent or severe headaches.

VA records of treatment dated in October 1992 reveal that the 
veteran reported headaches which were episodic.  The 
headaches were described as sharp.  The veteran denied being 
under a lot of stress. 

In a November 1992 written statement, Mr. [redacted], an 
employer of the veteran, reported that he had observed that 
the veteran experienced persistent intermittent headaches, 
which were only present in the daytime, and which the veteran 
claimed developed after his Persian Gulf War participation.

At his November 1992 VA examination, the veteran was 
diagnosed as having a history of headaches, but no current 
diagnosis of headaches was rendered. 

During a November 1992 VA examination, the veteran gave a 
history of intermittent headaches, present for the past three 
years, without incident of head trauma.  He was diagnosed as 
having history of headaches with normal neurological 
examination, probably psychosomatic reaction.  

VA records of treatment in July 1994 show that the veteran 
complained of chronic headaches, present for three years, 
occurring daily.  The diagnostic impression was chronic 
headaches.

During the veteran's October 1994 RO hearing, the veteran's 
representative listed several occasions during which the 
veteran was seen in service for headaches.  The 
representative questioned the diagnosis of psychosomatic 
headaches during a VA examination shortly after service, in 
contrast to a psychiatric examination which noted no mental 
disorder.  The veteran testified he continued to have 
headaches.  He could not recall when they began.  He 
described headaches once every couple of days for 5 or 10 
minutes.  He stated he had recently been given medication for 
headaches, but that it did not work.  

During a service separation examination in August 1996, the 
veteran denied frequent or severe headaches, and clinical 
evaluation was silent for headaches.

The Board acknowledges that the veteran has complained of and 
been treated for headaches during and after service.  
However, the most recent medical evidence of headaches dates 
back to 1994, and subsequent medical evidence of record shows 
that the veteran did not have frequent or severe headaches in 
1996, thus breaking the continuity of symptomatology required 
for chronicity to be demonstrated by lay evidence.  Savage.  
Since the medical evidence does not show a current headache 
disability, the claim for service connection for headaches 
must be denied as not well grounded.  Epps. 

Chest Pains

During a November 1992 VA examination, the veteran was 
diagnosed with history of atypical chest pain with normal 
cardiovascular examination.  Chest X-ray was normal.  An EKG 
revealed possible acute pericarditis vs. early 
repolarization.

Private medical records show that in May 1993, the veteran 
underwent testing due to complaints and diagnosis of chest 
pain and history of irregular heartbeat.  A Holter monitor 
study showed evidence of a sinus rhythm with frequent 
episodes of sinus tachycardia.   There were occasional 
supraventricular beats noted with occasional ventricular 
ectopic beats as well.   One ventricular couplet was found 
with no evidence of ventricular or supraventricular 
tachycardia.  The veteran's symptoms somewhat coincided with 
his ventricular ectopic beats.  

In light of the irregular heartbeat, an echocardiogram was 
obtained in May 1993 to assess left ventricular function and 
rule out any associated congenital heart disease.  The 
interpreting physician's impression were normal left 
ventricular wall motion;  normal chamber sizes;  and mild 
mitral valve thickening with trivial mitral regurgitation.  
According to the physician, the echocardiogram demonstrated 
evidence of posterior and anterior mitral valve leaflet 
thickening of unknown significance.  Clinical correlation was 
suggested.  Otherwise, the echocardiogram was within normal 
limits.  

During his October 1994 RO hearing, the veteran said that 
while in service he sought medical attention for chest pain 
he experienced one evening while at home.  He said there was 
no diagnosis for the pain at the time.  He said he was 
stationed in West Germany at the time, possibly in June 1990.  
He said nothing wrong was found with his heart at the time.  
He also described occasions in March 1992 and May 1993 during 
which he was seen at VA hospitals for chest pain.  The 
veteran's representative noted sinus rhythm irregularities 
found at a VA examination, and requested an additional 
examination for this condition.  The veteran described an 
increase in frequency and pain in the chest area over time.  
He said the VA doctor at St. Joseph's told him to live his 
life normally and come back if he had any problems.  He 
described an occasional fast pounding of his heart when 
laying on his couch at home.

The veteran has described chest pains and irregular heart 
rhythms during service.  The Board finds that the veteran is 
capable of observing that these conditions began during his 
period of active service.  Since these symptoms were subject 
to lay observation, they are sufficient to satisfy the 
service-incurrence prong of a well-grounded claim for the 
claim for service connection for a disease or injury 
characterized by these symptoms.  Savage;  VAOPGCPREC 4-99.

The Board acknowledges that within one year after his 
discharge from service, the veteran underwent examination of 
his heart which resulted in objectively verifiable  findings 
such as evidence of posterior and anterior mitral valve 
leaflet thickening of unknown significance; frequent episodes 
of sinus tachycardia; and EKG findings leading to an 
examiner's assessment of possible acute pericarditis vs. 
early repolarization. 

However, there is no medical opinion of record to the effect 
that the medical findings of record and the veteran's 
complaints constitute or are characteristic of a disease, 
illness, or disability.  In the Board's view, a determination 
as to whether such findings as are of record constitute or 
are characteristic of an undiagnosed illness or other disease 
productive of a current disability is beyond the competence 
of laypersons.  In order to well-ground the claim, a medical 
"nexus" opinion linking the signs and symptoms of record, 
i.e., the claimed current disability, to an illness (whether 
an undiagnosed illness or not) would be required.  
Accordingly, the claim, whether viewed as a claim for service 
connection due to an undiagnosed illness, or as a claim for 
service connection due to a diagnosed illness, must be denied 
as not well grounded.  VAOPGCPREC 4-99;  Savage.  

Dry Scalp

During a November 1992 VA examination of the skin, the 
veteran stated he was not treated for any skin problems in 
the military.  He stated that after discharge, he began to 
complain of a dry scalp, the onset being a year after 
discharge from service.  He had not had any treatment for 
this problem.  He complained of pronounced scaling on the 
scalp.  Physical examination revealed pronounced scaling in 
the scalp and eyebrows.  The examiner diagnosed the veteran 
as having seborrheic dermatitis of the scalp.

During the veteran's October 1994 RO hearing, he noted little 
bumps on his fingers which had gone away, and sores on his 
scalp since his return from the Persian Gulf.   The veteran's 
representative noted a diagnosis of seborrheic dermatitis by 
a VA physician in October 1992, and contended that this was 
soon enough after discharge from service to warrant service 
connection. 

The claim for service connection for dry scalp as due to an 
undiagnosed illness is not well-grounded because the cause of 
the dry scalp has been attributed to a diagnosed illness, 
namely seborrheic dermatitis of the scalp. VAOPGCPREC 4-99.
The claim for service connection for the diagnosed illness is 
not well grounded because there is no medical nexus opinion 
linking the veteran's condition to a disease or injury during 
his period of active service.  Epps. 

The Board acknowledges that the veteran's representative has 
contended that the veteran incurred his skin condition soon 
enough after service to warrant service connection.  On this 
point, the Board notes that seborrheic dermatitis is not 
subject to any of the presumptive provisions listed in 38 
C.F.R. §§ 3.307 and 3.309(a) such as would allow service 
connection based on a diagnosis and sufficient finding of 
disability (usually 10 percent or more) within an applicable 
presumptive period (usually one year) after the veteran's 
discharge from service.

Spitting Up Blood

A July 1994 service Statement of Medical Examination and Duty 
Status indicates that the veteran started spitting up blood 
before starting work one morning.  The veteran indicated he 
had experienced blood tinged sputum since the Persian Gulf 
War.  The veteran was noted to have a 20 pack-year smoking 
history which contributed toward pneumonia.  In the areas of 
the form designated for indicating whether disability would 
result from the incident, no temporary, permanent partial, or 
permanent total disability was indicated.

July 1994 VA records of medical treatment include an 
assessment of bloody sputum, likely due to cigarette-induced 
bronchitis.  Tuberculosis was excluded.  The risk factor for 
neoplasm was considered to be low.

During his October 1994 RO hearing, the veteran described 
intermittent spitting up of blood.  He said he had been seen 
at a VA hospital for this in July 1994.  He said X-rays were 
taken in July 1994 due to this condition but were negative.  
He said that the condition began months after being 
discharged from service.  He said that no doctor had 
diagnosed his spitting up blood as due to a pulmonary 
condition.  He said he had a slight shortness of breath which 
could happen at any time.  He said when he spit up blood it 
was usually first thing in the morning.  He said the last 
time he had experienced the problem was in July 1994.  He 
noted he was diagnosed with pneumonia at the time.  However, 
he also described X-rays which he said showed no pneumonia.  
He said that if he currently spit up blood it was probably 
not recognizable.  The veteran's representative noted that 
the veteran had complained of spitting up blood in a 
statement dated in October 1992.

The veteran has also contended that his spitting up of blood 
could be due to exposure to smoke and oil while in the 
Persian Gulf.

The claim for service connection for spitting up blood on a 
direct basis is not well grounded because there is no 
evidence that the veteran has continued to spit up blood 
after the documented July 1994 episodes attributed to 
cigarette-induced bronchitis;  by the veteran's own 
admission, if he was currently spitting up blood it was not 
recognizable.  Savage; Epps.  There is no medical evidence 
that he continued to spit up blood and any current spitting 
up of blood was not susceptible to lay observation.  Id.  In 
the absence of competent medical evidence of a current 
disability, the claim for service connection for spitting up 
blood as due to a diagnosed illness is not well grounded.  
Epps.

The claim for service connection for spitting up blood as due 
to an undiagnosed illness is not well grounded because the 
condition has been attributed to a diagnosed illness, namely 
cigarette-induced bronchitis.  VAOPGCPREC 4-99.  The claim is 
also not well grounded because, as discussed directly above, 
there is no competent evidence of the claimed disability at 
the time of the October 1994 RO hearing. 


Fatigue

Service medical records contain no complaints, treatment or 
diagnosis regarding fatigue.

In a November 1992 statement, Mr. [redacted] wrote that he 
had observed the veteran experiencing extreme fatigue, 
sometimes for forty-eight hour periods or maybe once a week 
for a two or three hour period.

The veteran did not complain of fatigue at his November 1992 
VA general medical and psychiatric examinations.

During his October 1994 RO hearing, the veteran testified 
that no doctor had been able to provide a diagnosis with 
respect to his fatigue.  He indicated it was not so bad that 
he could not get up and go.  He said his fatigue impacted his 
performance at his current place of work as a Wisconsin 
Correctional Services pretrial case manager.  

There is no objective medical corroboration of the veteran's 
claimed disability characterized by fatigue, and there is no 
medical nexus evidence of a link between the veteran's 
claimed fatigue and a disease or injury incurred during 
service, either as due to an undiagnosed illness or a 
diagnosed illness.  Accordingly, the claim for service 
connection for fatigue, to include as due to an undiagnosed 
illness, must be denied as not well grounded.  Epps;  
VAOPGCPREC 4-99.

ORDER

Service connection for a nervous condition, to include post-
traumatic stress disorder, is denied.

Service connection for left ear pain is denied.

Service connection for headaches is denied.

Service connection for tinnitus is denied.

Service connection for cardiovascular signs and symptoms such 
as tachycardia and chest pains, as due to an undiagnosed 
illness, is denied.

Service connection for a dry scalp, to include as due to an 
undiagnosed illness, is denied.

Service connection for spitting up blood, to include as due 
to an undiagnosed illness, is denied.

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

